823 F.2d 549Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Max Terry WHITLOCK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-1054
United States Court of Appeals, Fourth Circuit.
Submitted May 8, 1987.Decided June 25, 1987.

Max Terry Whitlock, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, for appellee.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Max Terry Whitlock appeals the district court's dismissal of his Federal Tort Claims Act complaint for lack of subject matter jurisdiction.  Whitlock alleged that he was injured while he was a patient at the Veterans Administration Medical Center in Hampton, Virginia.  The United States moved to dismiss the complaint based on Whitlock's failure to exhaust his administrative remedies.  The district court concluded that Whitlock had failed to exhaust his administrative remedies and dismissed the case for lack of subject matter jurisdiction.


2
Prior to filing an action in federal court under the Federal Tort Claims Act, litigants must present their claims before the proper administrative agency and the agency must either enter a final written decision denying relief or have failed to enter a final decision six months after filing.  28 U.S.C. Sec. 2675(a).  Whitlock failed to establish that he complied with the requirements of Sec. 2675; thus, the case was properly dismissed.


3
Accordingly, we affirm the judgment of the district court.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.